17‐3484‐cv                                                                          
Singh v. Cigna Corp. 




                                       In the
              United States Court of Appeals
                          for the Second Circuit
                                                   
 
 
                          AUGUST TERM 2018 
                                     
                            No. 17‐3484‐cv 
                                     
                           MINOHOR SINGH, 
      Individually and On Behalf of All Others Similarly Situated, 
                        Lead Plaintiff‐Appellant, 
 
                                         v. 
 
    CIGNA CORPORATION, DAVID CORDANI, THOMAS A. MCCARTHY, 
               HERBERT A. FRITCH, RICHARD APPEL, 
                      Defendants‐Appellees.* 
                                        
                                   
          On Appeal from the United States District Court 
                 for the District of Connecticut 
                                        
 
                           ARGUED: OCTOBER 2, 2018 
                           DECIDED: MARCH 5, 2019 
                                            
 

        * The Clerk of Court is directed to amend the caption as set out above. 
Before:  

    CABRANES and SACK, Circuit Judges, and KOELTL, District Judge.† 

                                                  

       Lead  Plaintiff‐Appellant  Minohor  Singh,  individually  and  on 
behalf  of  all  other  similarly  situated,  (“Plaintiffs”)  appeals  from  an 
October 2, 2017 judgment of the United States District Court for the 
District of Connecticut (Vanessa L. Bryant, Judge) dismissing this class 
action  alleging  violations  of  federal  securities  laws  by  Cigna 
Corporation  (“Cigna”)  and  certain  of  its  officers  (jointly, 
“Defendants”). Plaintiffs claim that certain of Defendants’ statements 
were  materially  misleading,  constituting  fraud  under  Sections  10(b) 
and  20(a)  of  the  Securities  Exchange  Act  of  1934  and  Securities  and 
Exchange  Commission  (“SEC”)  Rule  10b‐5.  The  District  Court 
determined  that  the  alleged  misstatements  do  not  constitute  fraud 
under the relevant legal standards and granted Defendants’ motion to 
dismiss. We conclude that a reasonable investor would not rely on the 
challenged  statements  as  representations  of  regulatory  compliance. 
Accordingly, we affirm. 

                                                  

                              DAVID J. GOLDSMITH (James W. Johnson, 
                              Michael H. Rogers, James T. Christie, on the 


       †  Judge John G. Koeltl, of the United States District Court for the Southern 
District of New York, sitting by designation. 


                                         2 
                           brief) Labaton Sucharow LLP, New York, 
                           NY, for Plaintiff‐Appellant. 

                           ANDREW W. STERN (James O. Heyworth, 
                           Francesca E. Brody, on the brief) Sidley 
                           Austin LLP, New York, NY, for Defendant‐
                           Appellee.          

                                                  

JOSÉ A. CABRANES, Circuit Judge: 

      This case presents us with a creative attempt to recast corporate 
mismanagement  as  securities  fraud.  The  attempt  relies  on  a  simple 
equation:  first,  point  to  banal  and  vague  corporate  statements 
affirming  the  importance  of  regulatory  compliance;  next,  point  to 
significant regulatory violations; and voila, you have alleged a prima 
facie  case  of  securities  fraud!  The  problem  with  this  equation, 
however,  is  that  such  generic  statements  do  not  invite  reasonable 
reliance. They are not, therefore, materially misleading, and so cannot 
form the basis of a fraud case. 

      Lead‐Plaintiff  Minohor  Singh,  on  behalf  of  himself  and  other 
shareholders, (“Plaintiffs”) appeals from an October 2, 2017 judgment 
of  the  United  States  District  Court  for  the  District  of  Connecticut 
(Vanessa  L.  Bryant,  Judge)  dismissing  this  class  action  alleging 
violations of federal securities laws by Cigna Corporation (“Cigna”) 
and certain of its officers (jointly, “Defendants”). Plaintiffs claim that 
certain  of  Defendants’  statements  were  materially  misleading, 


                                        3 
     constituting  fraud  under  Sections  10(b)  and  20(a)  of  the  Securities 
     Exchange  Act  of  1934  and  Securities  and  Exchange  Commission 
     (“SEC”)  Rule  10b‐5.  The  District  Court  determined  that  the  alleged 
     misstatements  do  not  constitute  fraud  under  the  relevant  legal 
     standards and granted  Defendants’ motion  to  dismiss.  We conclude 
     that a reasonable investor would not rely on the challenged statements 
     as representations of regulatory compliance. Accordingly, we affirm. 

                                I.      BACKGROUND 

 1          Cigna’s Acquisition of Healthspring: 

 2          In  early  2012,  Cigna,  a  multi‐national  health  services 
 3   organization incorporated in Delaware, purchased HealthSpring Inc., 
 4   a successful regional Medicare insurer based in Nashville, Tennessee, 
 5   for $3.8 billion.1 The goal of the acquisition was to bring Cigna into the 
 6   fast‐growing  Medicare  insurance  market,  complementing  Cigna’s 
 7   commercial health business with Medicare offerings as current Cigna 
 8   customers  aged.  Initially,  the  acquisition  appeared  to  produce 
 9   benefits:  within  a  year,  HealthSpring  had  become  Cigna’s  largest 
10   source of revenue.  

11          Defendants’ Statements Concerning Regulatory Compliance: 

12          Cigna’s  leadership  was  aware  that  HealthSpring’s  extensive 
13   Medicare  business  subjected  the  company  to  significant  regulatory 

             Unless otherwise noted, the factual background is drawn from the Second 
            1

     Amended Complaint, J.A. 74‐160, and the District Court Memorandum of Decision, 
     SPA 1‐18. 


                                            4 
 1   responsibilities. Indeed, during the acquisition and over the next two 
 2   years,  Cigna  and  its  officers  issued  several  public  statements 
 3   concerning  Cigna’s  commitment  to  regulatory  compliance.  As 
 4   relevant here, these statements include the following: 

 5         First, on February 27, 2014, Cigna filed its 2013 Form 10‐K. In a 
 6   section  titled  “Regulation,”  Cigna  claimed  to  have  “established 
 7   policies  and  procedures  to  comply  with  applicable  requirements.”2 
 8   Similarly, in  a  section  titled “Medicare Regulations,”  Cigna  asserted 
 9   that  it  “expect[s]  to  continue  to  allocate  significant  resources”  to 
10   various  compliance  efforts.3  Importantly,  the  same  paragraph  also 
11   cautioned  that  Cigna’s  Medicare  business  was  “subject  to  .  .  . 
12   numerous  and  complex  regulations  and  requirements  that  are 
13   frequently modified and subject to administrative discretion.”4  

14         Second,  in  December  2014,  Cigna  published  a  pamphlet  titled 
15   “Code  of  Ethics  and  Principles  of  Conduct.”  The  pamphlet  includes 
16   statements from senior Cigna executives affirming the importance of 
17   compliance and integrity. In particular, the pamphlet stated that “it’s 
18   so important for every employee . . .  to handle, maintain, and report 
19   on  [Cigna’s  financial]  information  in  compliance  with  all  laws  and 
20   regulations,” and that “we have a responsibility to act with integrity 



           2 J.A. 215. 
           3 Id. at 218. 
           4 Id. 



                                           5 
 1   in  all  we  do,  including  any  and  all  dealings  with  government 
 2   officials.”5 

 3          Third, on February 26, 2015, Cigna filed its 2014 Form 10‐K. Like 
 4   the 2013 Form 10‐K, this form states that Cigna “expect[s] to continue 
 5   to  allocate  significant  resources”  to  compliance.6  The  2014  form, 
 6   however,  omits  the  claim  that  Cigna  has  “established  policies  and 
 7   procedures to comply with applicable requirements.” Additionally, it 
 8   contains an expanded discussion of the difficulty of compliance given 
 9   the     regulatory           uncertainty     surrounding    legislation    and 
10   implementation of national healthcare reform.7  

11          Cigna’s Regulatory Compliance Challenges: 

12          During  the  period  these  statements  were  released,  however, 
13   Cigna’s  Medicare  operations  experienced  a  series  of  compliance 
14   failures. 

15          Prior to its acquisition by Cigna, HealthSpring had never been 
16   sanctioned  or  cited  for  non‐compliance  by  the  Centers  for  Medicare 
17   and  Medicaid  Services  (“CMS”),  the  regulatory  body  that  oversees 
18   Medicare services. From April 2014 through December 2015, however, 
19   Cigna received more than 75 CMS notices for a variety of compliance 
20   infractions.  Although  Plaintiffs  do  not  specify  the  severity  of  each 


            5 Id. at 411, 417. 
            6 Id. at 200. 
            7 Id. at 196‐97. 


                                                 6 
 1   notice,  such  notices  vary  in  seriousness  from  a  Notice  of  Non‐
 2   Compliance” (which CMS describes as its “[m]ildest type of letter . . . 
 3   not  contain[ing]  specific  language  regarding  further  compliance 
 4   escalation or other consequences should the behavior/non‐compliance 
 5   continue”)  to  the  more  severe  “Corrective  Action  Plan”  (which 
 6   “indicates continuing and/or severe, systemic problems”).8  

 7         In October 2015, CMS conducted an extensive audit of Cigna’s 
 8   Medicare  operations.  On  January  21,  2016,  CMS  informed  Cigna  by 
 9   letter  that  CMS  auditors  had  concluded  that  “Cigna  substantially 
10   failed  to  comply  with  CMS  requirements”  regarding  coverage 
11   determinations, appeals, benefits administration, compliance program 
12   effectiveness and similar matters.9 The letter also notes that “Cigna has 
13   had  a  longstanding  history  of  non‐compliance  with  CMS 
14   requirements”  as  demonstrated  by  the  receipt  of  numerous  prior 
15   notices.10 CMS also informed Cigna that it would impose intermediate 
16   sanctions suspending enrollment of Medicare beneficiaries effective at 
17   11:59 p.m. that night. The next day, Cigna filed a Form 8‐K disclosing 
18   its receipt of the CMS letter and the accompanying sanctions.  

19          

20          


           8 Id. at 349. 
           9 Id. at 166. 
           10   Id. 



                                         7 
 1          Cigna’s Stock Price Drops and Plaintiffs File Suit: 

 2          Over  the next  four days,  Cigna’s  stock  price  fell substantially, 
 3   from $140.13 to $135.85.11  

 4          On  February  4,  2016,  Cigna  investor  Jyotindra  Patel  filed  a 
 5   putative  class  action  against  Cigna  on  behalf  of  all  individuals  who 
 6   had acquired Cigna securities between February 27, 2014 (the date of 
 7   the 2013 Form 10‐K) and January 21, 2016 (the date of the CMS letter 
 8   and sanction).12 On April 4, 2016, Plaintiff‐Appellant Minohor Singh 
 9   moved for appointment as lead plaintiff, arguing that he (rather than 
10   Patel) was the “most adequate” representative due to his “substantial 
11   financial interest” and retention of a “nationally recognized securities 
12   class  action  litigation  firm.”13  On  May  17,  2016  the  District  Court 
13   granted Singh’s motion.14 

14          On  July  29,  2016,  Cigna  announced  that  it  had  already  spent 
15   nearly $30 million to remedy the compliance violations, but that it may 
16   “not  be  able  to  address  matters  arising  from  the  [CMS  Sanctions] 




            11 Id. at 87. 
            12 See Singh v. Cigna Corp., No. 3:16‐cv‐182 (VLB), Dkt. No. 1 at 2. 
            13 See id., Dkt. No. 27‐1 at 1‐2. 
            14 See id., Dkt. No. 34 at 1. 



                                                 8 
 1   Notice in a timely and satisfactory manner.”15 At the close of trading 
 2   on August 2, 2016, Cigna’s stock price had fallen to $124.13 per share. 

 3           On August 1, 2016 Plaintiffs (now represented by Lead Plaintiff 
 4   Singh)  filed  an  amended  complaint,16  and  on  November  30,  2016, 
 5   Plaintiffs  filed  a  second  amended  complaint,  extending  the  class 
 6   period to August 2, 2016.17 On February 13, 2017, Defendants filed a 
 7   motion to dismiss, and on October 2, 2017, the District Court entered 
 8   judgement granting the motion.  This appeal followed. 

 9                                       II. DISCUSSION 

10           “We review the grant of a motion to dismiss de novo, accepting 
11   as true all factual claims in the complaint and drawing all reasonable 
12   inferences in the plaintiff’s favor.”18 To avoid dismissal under Section 
13   10(b) and Rule 10b‐5, a complaint must plausibly allege: “(1) a material 
14   misrepresentation  (or  omission);  (2)  scienter, i.e., a  wrongful  state  of 
15   mind;  (3)  a  connection  with  the  purchase  or  sale  of  a  security;  (4) 



                J.A.  88.  Although  the  complaint  does  not  provide  a  citation,  the  above 
             15

     quotation appears to be drawn from Cigna’s 10‐Q.  See Cigna Second Quarter Form 
     10‐Q  (July  29,  2016),  available  at  https://www.cigna.com/about‐
     us/investors/quarterly‐reports‐and‐sec‐filings/. See also, Tellabs, Inc. v. Makor Issues 
     & Rights, Ltd., 551 U.S. 308, 322 (2007) (“courts ordinarily examine . . . documents 
     incorporated into the complaint by reference”). 
             16 See Singh v. Cigna Corp., No. 3:16‐cv‐182 (VLB), Dkt. No. 40. 
             17 See id., Dkt. No. 57. 
             18 Fink v. Time Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 2013). 



                                                  9 
 1   reliance . . . ; (5) economic loss; and (6) loss causation.”19 Plaintiffs must 
 2   allege  those  facts  that  give  rise  to  an  inference  of  scienter  “with 
 3   particularity.”20  

 4           Here,  the  District  Court  dismissed  the  second  amended 
 5   complaint  on  the  grounds  that  Plaintiffs  failed  to  sufficiently  allege 
 6   both  materially  false  statements  and  scienter.  On  appeal,  Plaintiffs 
 7   contest  both  holdings.  Because  we  agree  with  the  District  Court 
 8   regarding the absence of a material, false statement, we need not reach 
 9   the issue of scienter. 

10           An  alleged  misrepresentation  is  material  if  “there  is  a 
11   substantial  likelihood  that  a  reasonable  person  would  consider  it 
12   important in deciding whether to buy or sell shares of stock.”21 Such a 
13   statement  must,  in  the  view  of  a  reasonable  investor,  have 
14   “significantly altered the ‘total mix’ of information made available.”22 
15   The  statement  must  also  be  “mislead[ing],”  evaluated  not  only  by 
16   “literal truth,” but by “context and manner of presentation.”23 


               Kleinman  v.  Elan  Corp.,  plc,  706  F.3d  145,  152  (2d  Cir.  2013)  (internal 
             19

     quotation marks and brackets omitted). 
             20 ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007). 

               Operating Local 649 Annuity Tr. Fund v. Smith Barney Fund Mgmt. LLC, 595 
             21

     F.3d 86, 92–93 (2d Cir. 2010) (internal quotation marks and brackets omitted) 
             22 ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co., 553 
     F.3d  187,  197  (2d  Cir.  2009)  (quoting  Basic  Inc.  v.  Levinson,  485  U.S.  224,  231‐32 
     (1988)) (internal quotation mark omitted). 
             23 Operating Local 649, 595 F.3d at 92 (brackets omitted). 


                                                   10 
 1          On  appeal,  Plaintiffs  highlight  the  three  groups  of  statements 
 2   discussed above, i.e., the 2013 and 2014 Form 10‐K statements and the 
 3   2014  Code  of  Ethics  statements.  Plaintiffs’  argument  that  these 
 4   statements are materially misleading rests on two premises: (1) that a 
 5   reasonable  stockholder  would  rely  on  these  statements  as 
 6   representations of satisfactory legal compliance by Cigna; and (2) that 
 7   when  the  statements  were  made,  Cigna  was  not,  in  fact,  legally 
 8   compliant. We reject the first claim. A reasonable stockholder would 
 9   not “consider [these statements] important in deciding whether to buy 
10   or sell shares of stock.”24 They cannot, therefore, constitute “material 
11   misstatements.” 

12          Like the District Court, we think that the statements in Cigna’s 
13   Code of Ethics are a textbook example of “puffery.” We have observed 
14   that “general statements about reputation, integrity, and compliance 
15   with  ethical  norms  are  inactionable  ‘puffery,’  meaning  that  they  are 
16   too general to cause a reasonable investor to rely upon them.”25 The 
17   Code  of  Ethics  statements,  which  amount  to  general  declarations 
18   about  the  importance  of  acting  lawfully  and  with  integrity,  fall 
19   squarely within this category. 

20          We similarly think that a reasonable investor would not rely on 
21   the  2013  and  2014  Form  10‐K  statements  as  representations  of 


            24 Id. at 92‐93 (internal quotation marks and brackets omitted). 
            25 City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 
     183 (2d Cir. 2014) (internal quotation marks omitted). 



                                              11 
 1   satisfactory  compliance.  In  the  past,  when  we  have  found  that 
 2   descriptions of compliance efforts amounted to actionable assurances 
 3   of  actual  compliance,  the  descriptions  of  such  efforts  were  far  more 
 4   detailed.26  For  example,  in  Meyer  v.  Jinkosolar,  the  case  on  which 
 5   Plaintiffs principally rely, we emphasized that the company described 
 6   its compliance mechanisms in confident detail, including references to 
 7   24‐hour  monitoring  teams,  specific  compliance  equipment,  and  its 
 8   clean  compliance  record.  We  illustrated  that  detail  with  a  lengthy 
 9   quotation from the company’s prospectus: 

10          We  have  installed  pollution  abatement  equipment  at  our 
11          facilities to process, reduce, treat, and where feasible, recycle the 
12          waste materials before disposal, and we treat the waste water, 
13          gaseous and liquid waste and other industrial waste produced 
14          during  the  manufacturing  process  before  discharge.  We  also 
15          maintain  environmental  teams  at  each  of  our  manufacturing 
16          facilities to monitor waste treatment and ensure that these waste 
17          emissions  comply  with  Peopleʹs  Republic  of  China 
18          environmental standards. Our environmental teams are on duty 
19          24 hours. We are required to comply with all PRC national and 
20          local  environmental  protection  laws  and  regulations and  our 
21          operations  are  subject  to  periodic  inspection  by  national  and 
22          local  environmental  protection  authorities.  PRC  national  and 
23          local  environmental  laws  and  regulations  impose  fees  for  the 
24          discharge of waste materials above prescribed levels, require the 
25          payment  of  fines  for  serious  violations  and  provide that  the 
26          relevant  authorities  may  at  their  own  discretion  close  or 
27          suspend the operation of any facility that fails to comply with 

            26 See Meyer v. Jinkosolar Holdings Co., 761 F.3d 245, 251 (2d Cir. 2014). 



                                               12 
 1           orders  requiring  it  to  cease  or  remedy  operations  causing 
 2           environmental  damage.  As  of  December  31,  2009,  no  such 
 3           penalties had been imposed on us.27 

 4   Such detailed descriptions stand in sharp contrast to Cigna’s simple 
 5   and  generic  assertions  about  having  “policies  and  procedures”  and 
 6   allocating “significant resources.” 

 7           Moreover,  each  of  Cigna’s  statements  was  framed  by 
 8   acknowledgements  of  the  complexity  and  numerosity  of  applicable 
 9   regulations.28 Such framing suggests caution (rather than confidence) 
10   regarding  the  extent  of  Cigna’s  compliance.  Similarly,  Cigna’s 
11   assertion  that  it  “expect[s]  to  continue  to  allocate  significant 
12   resources”29  to  regulatory  compliance  suggests  a  company  actively 
13   working to improve its compliance efforts, rather than one expressing 
14   confidence  in  their  complete  (or  even  substantial)  effectiveness.  If 
15   anything, these statements seem to reflect Cigna’s uncertainty as to the 
16   very  possibility  of  maintaining  adequate  compliance  mechanism  in 
17   light of complex and shifting government regulations.30  


             27 Id. at 247‐48 (emphasis and brackets omitted). 
             28 J.A. 196‐97, 214. 
             29 Id. at 200, 218 (emphasis added). 

                See  id.  at  197.  Variations  between  the  2013  and  2014  10‐K  forms, 
             30

     particularly  the  omission  in  2014  of  Cigna’s  previous  statement  that  it  had 
     “established  policies  and  procedures,”  do  not  change  our  analysis.  First,  this 
     statement, like the rest of the of the statements at issue, was couched in tentative 
     terms.  Moreover,  the  totality  of  the  “Regulation”  sections  in  the  2013  and  2014 
     forms suggests that the variations in language between 2013 and 2014 are likely the 



                                                 13 
 1                                     III. CONCLUSION 

 2           Because  the  challenged  statements  are  tentative  and  generic, 
 3   and  because  they  emphasize  the  complex,  evolving  regulatory 
 4   environment that Cigna faced, we conclude that Plaintiffs have failed 
 5   to  plausibly  allege  that  a  reasonable  investor  would  view  these 
 6   statements “as having significantly altered the total mix of information 
 7   made  available.”31  These  statements  are  not,  therefore,  materially 
 8   misleading. 32  

 9           The October 2, 2017 judgment of the District Court is therefore 
10   AFFIRMED. 


     result of increased concern over the unsettled regulatory environment, including 
     legal challenges to the formidably complex Affordable Care Act, see generally King 
     v.  Burwell,  135  S.  Ct.  2480,  2492  (2015),  and  changes  and  delays  in  its 
     implementation. 
             31 ECA, 553 F.3d at 197 (internal quotation marks omitted). 
             32  We  also  briefly  address  Plaintiffs’  argument  that  “notwithstanding  the 
     automatic  stay  of  discovery  under  the  PSLRA,”  the  District  Court  “had  the 
     misimpression that Plaintiffs had been receiving the benefit of formal discovery.” 
     Reply Br. Appellant at 26. A review of the record indicates that Plaintiffs are correct 
     on this point. In its September 28, 2017 opinion, the District Court repeatedly asserts 
     that Plaintiffs conducted extensive discovery.  Singh v. Cigna Corp., 277 F. Supp. 3d 
     291, 325 (D. Conn. 2017). However, the District Court’s misimpression on this issue 
     had no bearing on its decision to dismiss (nor do Plaintiffs so suggest). And while 
     this  misimpression  might  have  some  bearing  on  the  District  Court’s  decision  to 
     deny  Plaintiffs  leave  to  amend,  see  id.  at  326,  Plaintiffs  failed  to  challenge  that 
     decision on appeal. As “[i]ssues not sufficiently argued in the briefs are considered 
     waived and normally will not be addressed on appeal,” Norton v. Sam’s Club, 145 
     F.3d  114,  117  (2d  Cir.  1998),  we  decline  to  review  the  District  Court’s  denial  of 
     further leave to amend the complaint. 


                                                   14